CALCULATION OF REGISTRATION FEE Title of Each Class of Maximum Aggregate Amount of Securities Offered Offering Price(1) Registration Fee(2) 1.050% PowerNotes® Due April 15, 2016 2.050% PowerNotes® Due April 15, 2019 TOTAL Excludes accrued interest, if any. Calculated in accordance with Rule 457(r) under the Securities Act of 1933. Caterpillar Financial Services Corporation PowerNotes® , with Maturities of 9 Months or More from Date of Issue Filed under Rule 424(b)(2), Registration Statement No. 333-173364 Pricing Supplement No. 7 - Dated Monday, April 9, 2012 (to Prospectus dated April 7, 2011 and Prospectus Supplement dated April 7, 2011) Investors should read this pricing supplement in conjunction with the Prospectus and Prospectus Supplement CUSIP Aggregate Selling Gross Net Coupon Coupon Coupon Maturity 1st Coupon 1st Survivor's Product Number Principal Price Concession Proceeds Type Rate Frequency Date Date Coupon Option Ranking Amount Amount 14912HPU8 100% 0.950% Fixed 1.050% Semi- 04/15/2016 10/15/2012 Yes Senior Unsecured Annual Notes Redemption Information: Non-Callable Joint Lead Managers and Lead Agents: Incapital LLC, BofA Merrill Lynch Agents: Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division ofNational Financial Services LLC, Morgan Stanley, UBS Investment Bank, Wells Fargo Securities CUSIP Aggregate Selling Gross Net Coupon Coupon Coupon Maturity 1st Coupon 1st Survivor's Product Number Principal Price Concession Proceeds Type Rate Frequency Date Date Coupon Option Ranking Amount Amount 14912HPV6 100% 1.450% Fixed 2.050% Semi- 04/15/2019 10/15/2012 Yes Senior Unsecured Annual Notes Redemption Information: Non-Callable Joint Lead Managers and Lead Agents: Incapital LLC, BofA Merrill Lynch Agents: Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division ofNational Financial Services LLC, Morgan Stanley, UBS Investment Bank, Wells Fargo Securities Offering Dates: April 02, 2012 through April 09, 2012 Trade Date: Monday, April 9, 2012 @ 12:00 PM ET Settlement Date: Thursday, April 12, 2012 Caterpillar Financial Services Corporation Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry only DTC number: 0235 via RBC Dain Rauscher Inc. Legal Matters: In the opinion of Leslie S. Zmugg, as Senior Corporate Counsel to the Company, when the notes offered by this pricing supplement and relatedprospectus have been executed and issued by the Company and authenticated by the trustee pursuant to the indenture, and delivered against payment as contemplated herein, such notes will be valid and binding obligations of the Company, enforceable in accordance with their terms, subject to applicable bankruptcy, insolvency and similar laws affecting creditors’ rights generally, concepts of reasonableness and equitable principles of general applicability (including, without limitation, concepts of good faith, fair dealing and the lack of bad faith), provided that such counsel expresses no opinion as to the effect of fraudulent conveyance, fraudulent transfer or similar provisions of applicable law on the conclusions expressed above. This opinion is given as of the date hereof and is limited to the Federal laws of the United States, the laws of the State of New York and the General Corporation Law of the State of Delaware as in effect on the date hereof. In addition, this opinion is subject to customary assumptions about the genuineness of signatures and certain factual matters, all as stated in the letter of such counsel dated March 26, 2012, filed with the Company’s Current Report on Form 8-K dated March 26, 2012 and incorporated by reference as Exhibit 5.2 to the Company’s registration statement on Form S-3 ASR (No. 333-173364).
